Citation Nr: 1624940	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-06 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1981.  He died in November 2010.  The appellant is his surviving spouse.

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a June 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.

In April 2015, a hearing was held before the undersigned.  A transcript of this hearing is of record.  At the hearing the appellant requested, and was granted, a 30-day abeyance period to allow for the submission of additional evidence.  No such evidence was submitted.

In a June 2015 decision, the Board denied the appellant's claim.  The appellant appealed the decision to the Court.  In March 2016, the Court issued an order that vacated the June 2015 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the March 2016 Joint Motion by the parties.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran's death certificate lists the cause of death as cardiac tamponade, due to dissection and rupture of the interpericardial sac, due to intimal tear of the ascending aorta, due to systemic atherosclerosis.  The appellant has alleged that his death is related to exposure to herbicides during his service.

The March 2016 Joint Motion found that the Board provided an inadequate discussion of reasons and bases for its conclusion that available service records had been developed.  Specifically, it noted that a May 2011 response to a Request for Information indicates that the National Personnel Records Center was unable to determine whether the Veteran served in Vietnam and that "pertinent" documents from his personnel file were being provided to assist the AOJ in determining the specifics of his service locations.  The Joint Motion stated that this response implied that the records being provided were incomplete.  A review of these records shows that they list the Veteran's duty assignments from the beginning of the Veteran's service until July 1970 and include performance evaluation reports for service he completed at the Udorn Royal Thai Air Force Base.  These records do not however provide a listing of the Veteran's duty station assignments for the entirety of the Vietnam era, which ended in May 1975.  A pertinent question in this case is whether the Veteran was exposed to herbicides during his service, including whether he served in Vietnam and had presumptive exposure to herbicides on that basis.  38 C.F.R. § 3.307.  Thus, it appears that the service personnel records may be incomplete for the pertinent time period under consideration.  To ensure that all pertinent service evidence is of record, the Veteran's complete service personnel file should be obtained on remand.

The service personnel records that have been associated with the claims file show that the Veteran was stationed at Udorn Royal Thai Air Force Base during the Vietnam Era and that he was an administrative specialist at the Message Distribution Center from May 1970 to January 1971 and a non-commissioned officer in charge at the Electrical Message Distribution Center at the Base Telecommunications Center from January to May 1971.

VA's Compensation Service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  For a Veteran that served at a Royal Thai Air Force Base at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang and served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, IV.ii.1.H.5.b.  The evidence of record does not indicate the location of the Message Distribution Center and/or Base Telecommunications Center where the Veteran performed the duties of his military occupational specialties while stationed at Udorn.  Therefore, it is unclear whether the building or buildings were located near the perimeters of Udorn.  As the U.S. Army Joint Records Research Center (JSRRC) may be able to determine such pertinent information, a request should be made to JSRRC on remand to ensure compliance with the terms of the Joint Motion.

Additionally, at the April 2015 hearing, the undersigned held the record open for 30 days to allow the appellant to submit the Veteran's autopsy report.  She did not submit the report within the timeframe provided.  However, since the appeal is being remanded for other development, the appellant should be provided with another opportunity to submit or authorize VA to obtain the Veteran's autopsy report as such evidence could be pertinent to her claim.





Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the appellant, obtain and associate with the claims folder the Veteran's autopsy report.

2.  Obtain and associate with the claims folder the Veteran's complete service personnel records from the appropriate document repository for such records.

3.  If service personnel records obtained in response to item 2 do not clearly reflect service in Vietnam or on the perimeters of a Thai Air Force Base during the Vietnam era, then contact the JSRRC and request any existing information regarding the location of the Message Distribution Center and/or Base Telecommunications Center at the Udorn Royal Thai Air Force Base during the time period that the Veteran was stationed there, specifically requesting information regarding whether such building or buildings were located near the perimeter of the Air Force Base.

4.  If any of the records or information requested in items 1 through 3 are unavailable, clearly document the claims file to that effect and notify the appellant of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied provide the appellant and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




